Citation Nr: 0308567	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-18 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
status post hemorrhoidectomy.

2.  Entitlement to an increased evaluation for resection of 
the right clavicle, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for calluses, 
status post surgery, left foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for calluses, 
status post surgery, right foot, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

In July 1998, the Board remanded the issues listed on the 
title page as well as the issue of entitlement to non-service 
connected disability pension.  In December 2002, the RO 
granted pension benefits.  


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
manifested by a small protruding external hemorrhoid.

2.  The veteran is right handed.  

3.  The veteran's right shoulder disability is manifested by 
painful motion, some instability, weakness, tenderness, 
guarding and abnormal movement without evidence of nonunion 
with loose movement or dislocation and forward flexion to 
164 degrees and abduction to 158 degrees.  

4.  The left foot disability results in no more than moderate 
impairment t.

5.  The right foot disability results in no more than 
moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
resection of the right clavicle, the major extremity have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5203 (2002).

3.  The criteria for a rating in excess of 10 percent for 
calluses, status post surgery, left foot, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2002).

4.  The criteria for a rating in excess of 20 percent for 
calluses, status post surgery, right foot, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted increased 
ratings for hemorrhoids, a right shoulder disability and 
bilateral foot disorders.  He maintains that his symptoms 
have increased in severity and the current disability 
evaluations do not adequately reflect the true severity of 
his disabilities.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  The Board notes that the January 2003 
letter notifying the veteran of the VCAA erroneously listed 
the criteria for service connection.  However, the Board 
finds that the statement of the case (SOC), supplemental 
statement of the case (SSOC), and other correspondence from 
the RO, provided to both the appellant and his 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  They clearly notify the appellant 
and his representative of the evidence necessary to 
substantiate his claims including the requirements of the 
VCAA, to include what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
remanded this case in July 1998 for additional development 
including VA examinations and opinions, as well as, private 
and VA clinical records.  The RO obtained those records 
identified by the veteran.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  

Factual Background

Service medical records relate that beginning in 1972 the 
veteran was treated for recurring painful bilateral 
callosites of the feet.  A November 1983 Medical Board 
summary noted that the veteran had several calluses excised.  
In 1978, several procedures were conducted including removal 
of an exotosis from the tibial site of the interphalangeal 
joint of the right great toe; fusion of the distal 
interphalangeal joint of the right fourth toe; and excision 
of the fifth metatarsal head.  In 1979, he underwent surgical 
procedures that included removal of an exotosis from the 
tibial site of the interphalangeal joint of the left great 
toe; excisional arthroplasty of the left fourth distal 
interphalangeal joint and V-osteotomy of the left fifth 
metatarsal.  In June 1981, an osteophyte was excised from the 
right fourth toe distal interphalangeal joint.  He continued 
to develop callosities on both feet.

Concerning hemorrhoids, beginning in 1972, the veteran was 
treated for bleeding hemorrhoids.  A hemorrhoidectomy was 
conducted in April 1976.  

In regard to the right shoulder, due to impingement syndrome, 
surgery was performed in August 1986.  An October 1988 
orthopedic clinic consultation report noted that the veteran 
continued to complain of right shoulder pain.  The diagnostic 
impression was arthritis of the right shoulder with 
osteophyte formation on the acromion.  

An August 1994 rating action in pertinent part, granted 
service connection for post surgical residuals of the right 
and left foot, the residuals of resection of the right 
clavicle and the residuals of hemorrhoidectomy.  A 
noncompensable evaluation was assigned for each disability.  

VA treatment records dated in June and July 1995 show that 
calluses were debrided and he received treatment for 
bilateral plantar fasciitis.  In August 1995 the veteran 
underwent as os peroneal resection, plantar fasciectomy, and 
a Swanson implant of the right first metatarsal phalangeal 
joint.  The discharge diagnoses were hallux limitus, right 
foot, plantar fascitis of the right foot, and painful os 
peroneum of the right foot.

A March 1996 rating action granted a 10 percent rating for 
the right foot disability, effective May 1995, and a 
temporary total rating effective August 1995 until October 
1995.  

A VA examination was conducted in September 1995.  At that 
time he complained of pain in both feet.

The examination showed a well-healed 7 x 1 centimeter (cm.) 
linear scar with keloid formation on the distal aspect of the 
right shoulder.  The right foot was markedly swollen on the 
dorsal aspect of the base of the right big toe.  A linear 
well-healed hyperpigmented 7-cm. scar was noted.  On the 
lateral aspect of the right foot was a linear well-healed 
hyperpigmented 5 x .5 cm. scar.  In regard to the left foot 
there was a 4 x 0.5 cm. linear well-healed hyperpigmented 
scar at the base of the fifth toe.  On the lateral aspect of 
the left big toe there was a 3 x .5 cm. linear well-healed 
scar.  The diagnoses were right plantar fascitis and status 
post surgery for os peroneum.  

Private hospital records show that the veteran was 
hospitalized in March 1996 for right foot problems.  The 
discharge diagnoses were right foot cellulites and a history 
of first metatarsal Silastic joint replacement. 

VA medical records show that in July 1996 the veteran 
underwent a left fifth metatarsal head exostectomy with 
capsulotomy of the metatarsal phalangeal joint and extensor 
tendon lengthening and condylectomy of the fifth me tarsal 
head. 

An August 1996 rating action granted a 10 percent rating for 
the left foot disability effective May 1995, and a temporary 
total rating effective July 1996 until September 1996.  

VA examinations were conducted in February 2000.  The veteran 
reported his medical history.  He stated that he worked as a 
custodian at a private company.  With difficulty he got the 
job done.  He worked only about half the time because of 
painful and swollen feet.  Concerning his right shoulder he 
had difficulty lifting heavy objects but he managed doing his 
janitorial work.  He had pain, limited motion and swelling 
involving his feet and right shoulder.  The examiner noted 
that December 1999 X-rays of the right shoulder revealed 
osseous fragment lateral to the right acromion.  This 
represented either tendon calcification or an old avulsion 
fracture.  There was focal sclerosis at the base of the right 
scapular spine.  

The examination of the right shoulder showed flexion and 
abduction were normal.  The veteran had 45 degrees of 
external rotation and 90 degrees of internal rotation.  There 
were surgical scars on both feet.  There was callous 
formation on the medial aspect of the left toe.  There was 
decreased motion of the left 5th toe with 2 incision scars 
over metatarsal phalangeal area.  On the right there was no 
limitation of motion of the toes or joints.  There was 
callous on the medial aspect of the 1st toe and on the 
lateral aspect of the 4th toe.  There was an incision of the 
1st right metatarsal phalangeal joint.  There was no 
limitation of motion of the joints.  The diagnoses were 
degenerative arthritis of the right shoulder, and 
degenerative arthritis of the metatarsal phalangeal joints of 
the feet.

On general examination it was noted that the veteran was 
right handed.  He indicated that he almost constantly had 
blood in his stools.  The examination showed that he limped 
secondary to painful feet.  On rectal examination, the anus 
was deformed due to previous surgery and scars.  There was a 
small protruding hemorrhoid at about 2 o'clock.  There were 
scars on the right shoulder and both feet.  There was limited 
movement of the right shoulder.  Radiological examination of 
the feet reflected prior surgery at the right great toe MTP 
joint with hardware in place.  The alignment was anatomic.  
There was minimal residual soft tissue swelling and 
ill-defined lesions involving the tip of the little 
metatarsal of the right foot.  X-rays of the right shoulder 
revealed a bone fragment lateral to the acromion and the 
distal end of the clavicle appeared superiorly displaced in 
the AC joint.  No acute abnormality was seen.  

The diagnoses included status post right shoulder surgery, 
status post bilateral foot surgery for bunions, etc., and 
hemorrhoids and status post hemorrhoidetomy.

On VA examination in October 2000, the veteran complained of 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving away, locking, fatigability and lack of 
endurance.  He indicated that he had periods of flare-up 
during weather changes, 5 percent.  He indicated that he was 
a custodian and his disabilities do interfere with his work.  
For medication, he took 800 milligrams of Motrin.  He wore 
corrective shoes.  The examiner noted objective evidence of 
painful motion.  There was some instability, weakness, 
tenderness, guarding and abnormal movement.  There was no 
redness, heat, edema or effusion.  His gait was cautious.

On range of motion study of the right shoulder, it was noted 
that he had forward flexion of 164 degrees with 180 degrees 
considered normal.  Right shoulder abduction was 158 degrees 
with normal being 180 degrees.  Right shoulder external 
rotation was 47 degrees with normal being 90 degrees.  Right 
shoulder internal rotation was 52 degrees with normal being 
90 degrees.  There was a 7-centimeter scar over the apex of 
the right shoulder.

X-rays of the right shoulder showed a bone fragment lateral 
to the acromion process of the scapular which may be related 
to previous trauma.  The distal end of the clavicle appeared 
to be superiorly displaced in the acromion clavicular joint 
which may have been related to trauma.  No acute abnormality 
was seen.  X-rays of the right foot showed orthopedic 
prostheses present at the great toe MTP joint.  Well defined 
erosions were present in the fourth toe, distal phalanx and 
at the head of the fifth metatarsal head.

The diagnosis was postoperative degenerative joint disease of 
the right shoulder with loss of function due to pain.

An August 2001 rating action granted a 20 percent for 
calluses of the right foot, effective May 1995 and a 10 
percent rating for the right shoulder, effective October 
2000.  

The veteran received treatment at a VA facility during 2002 
for various disorders, including complaints pertaining to his 
feet.  

Criteria and Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

A) Hemorrhoids

The RO assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under this diagnostic code, a 
20 percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is warranted for irreducible, large or 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences or for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  Noncompensable ratings are assigned for mild or 
moderate hemorrhoids.    

Although the veteran complained of frequent recurrences of 
hemorrhoids, the medical evidence does not indicate anemia 
linked to persistent hemorrhoidal bleeding, or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue.  Accordingly, the evidence shows that the veteran's 
hemorrhoids are no more than slight or moderate in severity, 
and thus do not satisfy the criteria for a compensable rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

B) Right Clavicle

The Schedule for Rating Disabilities provides that malunion 
of the clavicle or scapula, or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. Part 4, Code 5203.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X- ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion. 

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2002).

The recent VA examination showed painful motion, some 
instability, weakness, tenderness, guarding and abnormal 
movement.  However, x-rays showed no evidence of nonunion 
with loose movement or dislocation.  The Board recognizes 
that the functional limitations due to pain must be accounted 
for in the disability evaluation, under DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the recent examination showed 
that forward flexion was to 164 degrees and abduction was to 
158 degrees.  In order to warrant a 20 percent rating forward 
flexion or abduction should be to 90 degrees, shoulder level.  
As such, the Board finds that the criteria of a 20 percent 
rating have not been met.  Also, there is no evidence 
indicating that the right shoulder surgical scar is 
symptomatic.  Additionally, in view of the range of motion 
findings, the Board is satisfied that the degree of 
functional impairment caused by the pain is included in the 
current 10 percent rating.  

C) Bilateral foot disabilities

Diagnostic Code 5284 provides for the evaluation of other 
foot injuries.  A maximum 30 percent evaluation is provided 
for severe foot injury.  For a moderately severe foot injury, 
a 20 percent evaluation is provided.  For moderate foot 
injury, a 10 percent evaluation is provided.

The pertinent diagnostic codes for foot disabilities do not 
include a diagnostic code specifically for limitation of 
motion of individual toes.  Under Diagnostic Code 5003, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  For the purpose of rating disability from arthritis, 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f). 

The evidence reveals that the veteran's bilateral foot 
disability is manifested primarily by pain that produces 
decreased movement.  Taking into consideration that the 
limitation of movement may be a function of pain or weakness, 
the currently assigned 10 and 20 percent ratings includes 
disability due to painful or limited motion.  No other 
significant functional impairment has been shown regarding 
either foot.  At the February 2000 VA examination, the 
examiner specifically noted that there was no limitation of 
the toes or joints of the right foot.  Additionally, the 
surgical scars have been described as well healed.  Although 
the veteran has asserted that he has severe residuals, 
examination has not revealed acute heat, effusion or other 
physical findings indicative of severe residuals.  The Board 
finds that the manifestations have not been shown to be no 
more than moderately disabling for the left foot and no more 
than moderately severe for the right foot.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Accordingly, a higher disability 
evaluation is not warranted for either foot.


ORDER

Entitlement to an increased evaluation for hemorrhoids is 
denied.

Entitlement to an increased rating for residuals of right 
clavicle resection is denied.   

Entitlement to an increased rating for calluses, status post 
surgery, left foot, is denied.   

Entitlement to an increased rating for calluses, status post 
surgery, right foot is denied.   
'

	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

